BILLINGS, Judge.
Dissolution proceeding and appellant-wife has appealed the trial court’s division of the *278marital property of the parties. She contends the Circuit Court of Taney County abused its discretion in the division because so heavily and unduly weighted in favor of respondent-husband. The decree awarded 55.6 percent of the marital property to respondent-husband and 44.4 percent to appellant-wife.
We have reviewed the lengthy record, read the briefs of the parties and heard oral argument. We conclude the trial judge did not abuse his discretion in the questioned division of the marital property and decline the invitation to substitute our discretion for the trial court’s. The division of the marital property is supported by substantial evidence and is not against the weight of the evidence and no error of law appears. An opinion would have no precedential -al-ue.
The judgment is affirmed pursuant to Rule 84.16(b), V.A.M.R.
HOGAN, J., concurs.
MAUS, C. J., not participating.
PREWITT, P. J., disqualified.